UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2363


JOSEPHAT MUA,

                Plaintiff – Appellant,

          v.

BOARD  OF    EDUCATION   OF  PRINCE  GEORGE’S   COUNTY/PRINCE
GEORGE’S   COUNTY   PUBLIC  SCHOOLS;   VERJEANA   M.  JACOBS,
Individually and as Board Chairperson of Prince George’s
Public Schools; DR. WILLIAM R. HITE, JR., Individually and
as superintendent; ROGER C. THOMAS, Esquire; SYNTHIA J.
SHILLING; MONICA GOLDSON, Individually and as Associate
superintendent of Prince George’s Public Schools; PIERRE
DICKSON, Individually and as agent of the Board of
Education of Prince George’s County; DR. KEVIN MAXWELL,
Individually and as superintendent of Prince George’s
Public Schools; DR. ALVIN L. CRAWLEY, Individually and as
superintendent; ROBERT J. GASKIN, Individually and Chief
Human Resources of Prince George’s Public Schools; DR.
LILLIAN M. LOWERY; ARDRA O’NEAL; ABBEY HAIRSTON,

                Defendants – Appellees,

          and

AMERICAN   FEDERATION   OF   STATE COUNTY  AND  MUNICIPAL
EMPLOYEES, AFSCME; ASSOCIATION OF CLASSIFIED EMPLOYEES
AMERICAN FEDERATION OF STATE, COUNTY, MUNICIPAL EMPLOYEES
(AFSCME), AFSCME LOCAL 2250,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cv-02249-PJM)
Submitted:   June 10, 2016                Decided:   June 21, 2016


Before KING, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

      Josephat Mua seeks to appeal the district court’s order

dismissing Mua’s case based on Mua’s failure to file an amended

complaint against the American Federation of State, County, and

Municipal Employees (AFSCME) and                  AFSCME Local 2250; dismissing,

without     prejudice,          Mua’s       claims      against       the     remaining

Defendants;          and     granting,       in      part,     Mua’s        motion     for

reconsideration.           This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen         v.    Beneficial    Indus.      Loan    Corp.,    337    U.S.   541,

545-46 (1949).         The orders Mua seeks to appeal are neither final

orders    nor    appealable        interlocutory         or    collateral       orders.

Moreover,      Mua    may    challenge      the     district    court’s       orders   in

Appeal No. 16-1509.           Accordingly, we dismiss the appeal for lack

of jurisdiction.           We deny as moot Mua’s motion for leave to file

an   amended    initial       brief   and    his     motion    to   consolidate      this

appeal with Appeal No. 16-1509.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                               DISMISSED



                                             3